Exhibit 10.1

 

THIRD AMENDMENT FORBEARANCE AGREEMENT

 

THIS THIRD AMENDMENT TO THE FORBEARANCE AGREEMENT (this “Third Amendment”),
dated as of March 14, 2006, is entered into among CURATIVE HEALTH
SERVICES, INC., a Minnesota corporation formerly known as Curative Holding Co.
(“Holdings”), EBIOCARE.COM, INC., a Delaware corporation (“eBioCare”),
HEMOPHILIA ACCESS, INC., a Tennessee corporation (“Hemophilia Access”), APEX
THERAPEUTIC CARE, INC., a California corporation (“Apex”), CHS SERVICES, INC., a
Delaware corporation (“CHS”), CURATIVE HEALTH SERVICES OF NEW YORK, INC., a New
York corporation (“CHSNY”), OPTIMAL CARE PLUS, INC., a Delaware corporation
(“Optimal Care”),  INFINITY INFUSION, LLC, a Delaware limited liability company
(“Infinity”), INFINITY INFUSION II, LLC, a Delaware limited liability company
(“Infinity II”), INFINITY INFUSION CARE, LTD., a Texas limited partnership
(“Infinity Infusion”), MEDCARE, INC., a Delaware corporation (“Medcare”),
CURATIVE PHARMACY SERVICES, INC., a Delaware corporation (“CPS”), CURATIVE
HEALTH SERVICES CO., a Minnesota corporation formerly known as Curative Health
Services, Inc. (“CHSC”), CRITICAL CARE SYSTEMS, INC., a Delaware corporation
(“CCS”) (Holdings, eBioCare, Hemophilia Access, Apex, CHS, CHSNY, Optimal Care,
Infinity, Infinity II, Infinity Infusion, Medcare, CPS, CHSC and CCS are
sometimes collectively referred to herein as the “Borrowers” and individually as
a “Borrower”), CURATIVE HEALTH SERVICES III CO. (“Guarantor”) Minnesota
corporation, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“GE Capital”), as Agent and Lender.

 

RECITALS:

 


A. PURSUANT TO THAT CERTAIN FORBEARANCE AGREEMENT DATED DECEMBER 1, 2005 BY AND
BETWEEN BORROWERS AND GE CAPITAL (THE “FORBEARANCE AGREEMENT”), GE CAPITAL
AGREED TO FORBEAR ON CERTAIN OF ITS RIGHTS AND OBLIGATIONS UNDER AN AMENDED AND
RESTATED CREDIT AGREEMENT, DATED APRIL 23, 2004, AS AMENDED BY (I) THAT CERTAIN
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND COLLATERAL
DOCUMENTS DATED AS OF MAY 3, 2004, (II) THAT CERTAIN SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 30, 2004, (III) THAT CERTAIN
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF OCTOBER 20,
2004 AND (IV) THAT CERTAIN FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF DECEMBER 31, 2004 (AS SO AMENDED, THE “CREDIT AGREEMENT”);


 


B. BY FIRST AMENDMENT TO FORBEARANCE AGREEMENT (THE “FIRST AMENDMENT”) DATED AS
OF DECEMBER 23, 2005 AND SECOND AMENDMENT TO FORBEARANCE AGREEMENT DATED AS OF
JANUARY 30, 2006 (THE “SECOND AMENDMENT”), THE PARTIES AMENDED CERTAIN TERMS OF
THE FORBEARANCE AGREEMENT. AS USED HEREIN, THE TERM FORBEARANCE AGREEMENT SHALL
INCLUDE THE FIRST AMENDMENT AND SECOND AMENDMENT.


 


C. THE PARTIES HERETO HAVE AGREED TO FURTHER AMEND CERTAIN TERMS OF THE
FORBEARANCE AGREEMENT UPON THE TERMS AND CONDITIONS AND OTHER REQUIREMENTS SET
FORTH HEREIN.

 

--------------------------------------------------------------------------------


 


NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE TERMS AND CONDITIONS SET
FORTH IN THIS AMENDMENT, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT
AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, GE CAPITAL, THE BORROWERS AND
GUARANTOR AGREE AS FOLLOWS:


 


1. DEFINITIONS:  UNLESS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED TERMS HEREIN
SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE FORBEARANCE AGREEMENT.


 


2. CONFIRMATION OF REPRESENTATION AND WARRANTIES:  THE BORROWERS AND GUARANTOR
HEREBY CONFIRM THAT ALL OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE
FORBEARANCE AGREEMENT ARE TRUE AND CORRECT WITH RESPECT TO SUCH BORROWER.


 


3. ENFORCEABILITY: THIS THIRD AMENDMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWERS AND GUARANTOR, AND IS ENFORCEABLE AGAINST BORROWERS
AND GUARANTOR ACCORDING TO ITS TERMS.


 


4. EFFECTIVE DATE: THIS THIRD AMENDMENT SHALL BE EFFECTIVE UPON EXECUTION AND
DELIVERY TO GE CAPITAL OF THIS THIRD AMENDMENT BY BORROWERS AND GUARANTOR.


 


5. COSTS: BORROWERS SHALL BE RESPONSIBLE FOR THE PAYMENT ON DEMAND OF ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF GE CAPITAL HERETOFORE OR
HEREAFTER INCURRED, WHICH ARE RELATED TO OR IN CONNECTION WITH THIS THIRD
AMENDMENT AND ANY DOCUMENTS, AGREEMENTS OR INSTRUMENTS EXECUTED IN CONNECTION
HEREWITH OR THEREWITH INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
EXPENSES OF THE CONSULTANTS, ATTORNEYS OR OTHER PROFESSIONALS RETAINED BY GE
CAPITAL (THE “DOCUMENTATION FEES”). NOTHING IN THIS THIRD AMENDMENT SHALL BE
INTENDED OR CONSTRUED TO HOLD THE AGENT OR THE LENDERS LIABLE OR RESPONSIBLE FOR
ANY EXPENSE, LIABILITY OR OBLIGATION OF ANY KIND OR NATURE WHATSOEVER INCURRED
BY THE BORROWERS OR ANY GUARANTOR (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES AND EXPENSES, OTHER PROFESSIONALS’ FEES AND EXPENSES, ANY CRISIS MANAGER’S
FEES AND EXPENSES, WAGES, SALARIES, PAYROLL TAXES, WITHHOLDINGS, BENEFITS OR
OTHER AMOUNTS PAYABLE BY OR ON BEHALF OF THE BORROWERS OR ANY GUARANTOR).
ADDITIONALLY, GE CAPITAL MAY RESERVE FROM THE AMOUNTS OTHERWISE AVAILABLE TO THE
BORROWERS AS A REVOLVING CREDIT ADVANCE SUCH AMOUNTS NECESSARY TO PAY THE
DOCUMENTATION FEES.


 


6. AMENDMENTS TO THE FORBEARANCE AGREEMENT: EFFECTIVE AS OF THE DATE OF THIS
THIRD AMENDMENT, THE FOLLOWING PROVISION OF THE FORBEARANCE AGREEMENT IS
AMENDED:


 


(A)                                  SECTIONS 7(C)(V) AND 7(C)(VI) ARE DELETED
AND REPLACED WITH THE FOLLOWING:


 

(V)  FILE CHAPTER 11 ON OR BEFORE MARCH 28, 2006.

(VI) CONFIRM A CHAPTER 11 CASE ON OR BEFORE JUNE 30, 2006.

 


7. REFERENCE TO THE EFFECT ON THE FORBEARANCE AGREEMENT:


 


(A) UPON THE EFFECTIVENESS OF THIS THIRD AMENDMENT, EACH REFERENCE IN THE
FORBEARANCE AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN” OR
WORDS OF SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE FORBEARANCE
AGREEMENT AS AMENDED BY THIS THIRD AMENDMENT.

 

--------------------------------------------------------------------------------


 


(B) EXCEPT AS SPECIFICALLY AMENDED ABOVE, THE FORBEARANCE AGREEMENT, AND ALL
OTHER DOCUMENTS RELATED TO THE CREDIT AGREEMENT, SHALL REMAIN IN FULL FORCE AND
EFFECT, AND ARE HEREBY RATIFIED AND CONFIRMED.


 


(C)  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS THIRD AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED IN THIS THIRD AMENDMENT, OPERATE AS A WAIVER
OF ANY RIGHT, POWER OR REMEDY OF GE CAPITAL, NOR CONSTITUTE A WAIVER OF ANY
PROVISION OF THE FORBEARANCE AGREEMENT, OR ANY OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS EXECUTED OR DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT AND/OR
THE FORBEARANCE AGREEMENT. GE CAPITAL RESERVES ALL OF ITS RIGHTS UNDER THE
CREDIT AGREEMENT AND THE FORBEARANCE AGREEMENT.


 


8. GOVERNING LAW:    THIS THIRD AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


9. HEADINGS: SECTION HEADINGS IN THIS THIRD AMENDMENT ARE INCLUDED FOR
CONVENIENCE PURPOSES ONLY AND SHALL NOT CONSTITUTE A PART OF THIS THIRD
AMENDMENT FOR ANY OTHER PURPOSE.


 


10. COUNTERPARTS: THIS THIRD AMENDMENT MAY BE EXECUTED IN COUNTERPARTS, AND BOTH
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ON AND THE SAME
INSTRUMENT. THIS THIRD AMENDMENT MAY BE EXECUTED BY FACSIMILE.


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS THIRD AMENDMENT TO BE
ACKNOWLEDGED, EXECUTED AND DELIVERED BY THEIR DULY AUTHORIZED OFFICERS AS OF THE
DATE FIRST ABOVE WRITTEN.


 


 

 

LENDER AND AGENT:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

 

/s/ Richard T. Arrowsmith

 

 

Name:

Richard T. Arrowsmith

 

 

Title:

Its Duly Authorized Signatory

 

 

[BORROWERS’ SIGNATURES CONTINUE ON NEXT PAGE]

 

 

BORROWERS:

 

 

 

CURATIVE HEALTH SERVICES, INC.,

 

a Minnesota corporation formerly known as
Curative Holding Co.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

C.F.O.

 

 

Date:

March 15, 2006

 

 

--------------------------------------------------------------------------------


 

 

EBIOCARE.COM, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

 

 

 

 

HEMOPHILIA ACCESS, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

 

 

 

 

APEX THERAPEUTIC CARE, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

C.F.O.

 

 

Date:

March 15, 2006

 

 

--------------------------------------------------------------------------------


 

 

CHS SERVICES, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

 

 

CURATIVE HEALTH SERVICES OF NEW
YORK, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

 

 

OPTIMAL CARE PLUS, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

 

 

INFINITY INFUSION, LLC

 

 

 

By: Curative Health Services Co., its Sole
Member

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

--------------------------------------------------------------------------------


 

 

INFINITY INFUSION II, LLC

 

 

 

By: Curative Health Services Co., its Sole
Member

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

 

 

INFINITY INFUSION CARE, LTD.

 

 

 

By: Infinity Infusion II, LLC, its Sole General
Partner

 

 

 

By: Curative Health Services Co., the Sole
Member of Infinity Infusion II, LLC

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

C.F.O.

 

 

Date:

March 15, 2006

 

 

 

 

MEDCARE, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

 

 

CURATIVE PHARMACY SERVICES, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

Treasurer

 

 

Date:

March 15, 2006

 

 

--------------------------------------------------------------------------------


 

 

CURATIVE HEALTH SERVICES CO.,

 

a Minnesota corporation formerly known as
Curative Health Services, Inc.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

C.F.O.

 

 

Date:

March 15, 2006

 

 

 

 

 

 

CRITICAL CARE SYSTEMS, INC.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

C.F.O.

 

 

Date:

March 15, 2006

 

 

 

 

 

 

GUARANTOR:

 

 

 

CURATIVE HEALTH SERVICES III CO.

 

 

 

 

 

By:

 

/s/ Thomas Axmacher

 

 

Name:

Thomas Axmacher

 

 

Title:

C.F.O.

 

 

Date:

March 15, 2006

 

 

--------------------------------------------------------------------------------